Lore, C. J.,
charging the jury:
Gentlemen of the jury:—Larceny is the felonious taking and carrying away of the personal property of another, with intent to convert it to the taker’s use, without the owner’s consent. The dog, which it is claimed was taken in this case, was not the subject of larceny. This dog was not registered with the Clerk of the Peace for Kent County under the act of February 25, 1879 (Rev. Code, 399), which expressly made any dog so registered personal property and the subject of larceny, but was registered under the charter of the town of Dover, which contains no such provision and is merely a police regulation, leaving the dog as at common law not the subject of larceny.
As stated above, you may dismiss from your minds all consideration as to the dog, yet if from the testimony in this case you believe that when the dog was taken it was taken by this defendant and that he took with the dog the collar and the lock which were upon it, the collar and the lock were the subjects of larceny, and if you believe he took them with the felonious intent to convert them to his own use without the consent of the owner, then your verdict should be guilty. It is not for you to consider whether the articles taken be of little or great value; that is a matter coming within the discretion of the Court only as to the punishment.
Your only duty is to say, whether or not, from the evidence in this case, you believe that this man feloniously took that collar; *129that you must determine from the evidence. If you do so believe, your verdict should be guilty, otherwise, not guilty.
Verdict, not guilty.